Title: General Orders, 1 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Monday June 1st 1778.
                        Parole Luxemburgh—C. Signs Leech. Lewis—
                        
                    
                    Coll Cortland is appointed to tarry in Camp to superintend the sick on the Ground when the Army moves and to send on the recovered men properely officered to join their respective Corps, & Major Grier will repair to the Yellow-Springs and the Hospitals near Camp and superintend the sick there; They will apply tomorrow at the Orderly-Office for written Instructions.
                    The following will be observed as a standing Model for the Order of March, whether of the whole Army, a Division, Brigade or Battalion; It may happen that some changes may be necessary in the Strength and number of the Advanced, Rear and Flank Guards and in their relative distances to each other and to the Main Body &c. which are to be determined according to particular Circumstances and which the Officers commanding will judge of, but the general principles and Rules here laid down are in all Cases to be practiced only with such Variations in applying them as different situations may require.
                    When a Battalion receives orders to march each Company forms before its own quarters, the Captain having inspected into their Arms and Accoutrements, conducts it to the Regimental Parade where the Field Officers inspect the whole, form each Battalion into eight Platoons for charging agreeable to the Instructions given and march it by Platoons to the Rendezvous—When only one Battalion marches the Coll orders out an advanced and rear guard, each consisting of one Lieutenant three non commissioned Officers a Drum and twenty Privates.
                    A Brigade composed of several Battalions has an advanced and rear Guard each consisting of one Captain two Subalterns, six non commissioned Officers and forty or fifty Privates.
                    When several Brigades march together, each Brigade furnishes a proportionable number for the Advanced and Rear Guards.
                    When the whole Army marches the new guards of the day form the advanced Guard and the old Guards form the Rear Guard.
                    The new guards being assembled on the Grand Parade the Brigadier of the day forms them into a Battalion of 8 Platoons, the oldest Field Officer of the day takes command of it & marches at the head of the Column.
                    
                    The Brigadier of the preceding day having assembled the old Guards forms them in the same manner; the eldest Field Officer taking the Command and marching in the Rear of the Column.
                    The advanced guard should be advanced from fifty to two hundred paces in front of the Column—Each advanced Guard should send forward a detachment to serve as an advanced guard to itself and that detachment should also send out a patrole in front each one hundred paces in front of the other—thus one Captain 2 Subalterns 6 non Commissioned Officers one Drum and fifty men will send out a non Commissioned Officer and twelve men, and that non Commission’d Officer will also advance four men in his front.
                    An advanced Guard of a Lieutt & 20 men will advance one non Commissioned officer and eight men, and the non Commissioned officer will advance two men in his front.
                    The Rear Guard will observe the same Rules sending its’ detachment in the Rear as the advanced Guard does in front.
                    When a Brigade, Division or the Army marches by the right tis supposed the Enemy is on the left and the contrary; Each Battalion will therefore send out on the Flank exposed to the Enemy, a subaltern two non commissioned Officers and sixteen men as a flank guard, who will march in a platoon by files from the right opposite the center of the Battalion at the distance of 80 or 100 Paces from the Column.
                    When the Army marches in two Columns the Right Column has its flank Guard on its’ right & the left Column on its’ left—When in one Column and the Position of the Enemy uncertain, guards must be sent on both flanks—The advanc’d, Flank and Rear Guards must allways have their Bayonets fixed.
                    Wherever the Ground will permit the Battalion must march by Platoons: During the march each Colonel must stay before his Battalion and each Captain & Subaltern before his Platoon; The Intervals between the Battalions and Platoons must be strictly observed during the march.
                    When there is a Creek or Defile to pass, the Brigadiers must stop ’till their Brigades have passed and the Colonels ’till their respective Battalions have passed—They will take Care that the Men pass with as large a front and as quick as possible.
                    The advanced Guard having passed the Defile should take such a situation as to be able to see all around and should send out Patroles 500 Paces round: The head of the Column halts before it enters the Defile to let the Platoons get at half distance and when half the Column has got thro’ it halts ’till the whole has passed and then continues its march.
                    When the road will not admit to march by Platoons, the march is to  be made by sections of four in front in the following manner; Each officer divides his Platoon into sections; For Example a Platoon of 16 files makes four sections, they will break off by the right or left and continue the march, each section two paces distant from the other: If a Platoon has fifteen files, the last section will have three files—If the Platoon has only fourteen the last will have four men in one rank. If a Platoon has thirteen files, the last will have five files.
                    When marching in this order by the right, the Officers commanding Platoons will be on the left of the first Section, the Serjeant on the right stays in his Place and the Officers and Non Commissioned Officers who were in the Rear will be on the right flanks; If they march in this order by the left the Commanding Officer of the Platoon remains on the right of the first section and the others on the left flank so that by wheeling the Sections the Platoon will be formed and each Officer and non Commission’d Officer be in his Place.
                    During the march each Officer must keep his Platoon in order; The Officers and non Commissioned Officers in the Rear must prevent the soldiers leaving their ranks on any Account; If the soldiers have occasion for water, the Officer must send a non Commissioned Officer with some men to fill their Cantoons and the Non Commissioned Officer must bring them back to their Platoon immediately—The flank guard will never suffer any non Commissioned Officer or soldier to pass them during the march and the Rear Guard will take Care to bring up all Straglers.
                